Citation Nr: 1034228	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-10 889	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an adjustment disorder with 
depressed mood, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.

In December 2008, the Veteran presented sworn testimony during a 
personal hearing in North Little Rock, Arkansas, which was 
chaired by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1967 
to June 1969.

2.  On August 20, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran, 
through his member of Congress, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  See 38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  See 38 C.F.R. § 20.204 (2009).  In the present 
case, the Veteran, through his member of Congress, has withdrawn 
this appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


